

	

		II

		109th CONGRESS

		1st Session

		S. 543

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to expand the availability of the cash method of accounting for small

		  businesses, and for other purposes.

	

	

		

			1.

			Clarification of cash accounting rules for small

			 business

			

				(a)

				Cash accounting permitted

				

					(1)

					In general

					Section 446 of the Internal

			 Revenue Code of 1986 (relating to general rule for methods of accounting) is

			 amended by adding at the end the following new subsection:

					

						

							(g)

							Certain small business taxpayers permitted to use cash

				accounting method without limitation

							

								(1)

								In general

								An eligible taxpayer shall

				not be required to use an accrual method of accounting for any taxable

				year.

							

								(2)

								Eligible taxpayer

								For purposes of this

				subsection, a taxpayer is an eligible taxpayer with respect to any taxable year

				if—

								

									(A)

									for all prior taxable years

				beginning after December 31, 2004, the taxpayer (or any predecessor) met the

				gross receipts test of section 448(c), and

								

									(B)

									the taxpayer is not subject

				to section 447 or 448.

								.

				

					(2)

					Expansion of gross receipts test

					

						(A)

						In general

						Paragraph (3) of section

			 448(b) of such Code (relating to entities with gross receipts of not more than

			 $5,000,000) is amended by striking $5,000,000 in the text and in

			 the heading and inserting $10,000,000.

					

						(B)

						Conforming amendments

						Section 448(c) of such Code

			 is amended—

						

							(i)

							by striking

			 $5,000,000 each place it appears in the text and in the heading

			 of paragraph (1) and inserting $10,000,000, and

						

							(ii)

							by adding at the end the

			 following new paragraph:

							

								

									(4)

									Inflation adjustment

									In the case of any taxable

				year beginning in a calendar year after 2005, the dollar amount contained in

				subsection (b)(3) and paragraph (1) of this subsection shall be increased by an

				amount equal to—

									

										(A)

										such dollar amount,

				multiplied by

									

										(B)

										the cost-of-living

				adjustment determined under section 1(f)(3) for the calendar year in which the

				taxable year begins, by substituting calendar year 2004 for

				calendar year 1992 in subparagraph (B) thereof.

										If any amount as adjusted under

				this subparagraph is not a multiple of $100,000, such amount shall be rounded

				to the nearest multiple of $100,000..

						

				(b)

				Clarification of inventory rules for small business

				

					(1)

					In general

					Section 471 of the Internal

			 Revenue Code of 1986 (relating to general rule for inventories) is amended by

			 redesignating subsection (c) as subsection (d) and by inserting after

			 subsection (b) the following new subsection:

					

						

							(c)

							Small business taxpayers not required to use

				inventories

							

								(1)

								In general

								A qualified taxpayer shall

				not be required to use inventories under this section for a taxable

				year.

							

								(2)

								Treatment of taxpayers not using inventories

								If a qualified taxpayer

				does not use inventories with respect to any property for any taxable year

				beginning after December 31, 2004, such property shall be treated as a material

				or supply which is not incidental.

							

								(3)

								Qualified taxpayer

								For purposes of this

				subsection, the term qualified taxpayer means—

								

									(A)

									any eligible taxpayer (as

				defined in section 446(g)(2)), and

								

									(B)

									any taxpayer described in

				section 448(b)(3).

								.

				

					(2)

					Conforming amendments

					

						(A)

						Subpart D of part II of

			 subchapter E of chapter 1 of such Code is amended by striking section

			 474.

					

						(B)

						The table of sections for

			 subpart D of part II of subchapter E of chapter 1 of such Code is amended by

			 striking the item relating to section 474.

					

				(c)

				Effective date and special rules

				

					(1)

					In general

					The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2004.

				

					(2)

					Change in method of accounting

					In the case of any taxpayer

			 changing the taxpayer’s method of accounting for any taxable year under the

			 amendments made by this section—

					

						(A)

						such change shall be treated

			 as initiated by the taxpayer;

					

						(B)

						such change shall be treated

			 as made with the consent of the Secretary of the Treasury; and

					

						(C)

						the net amount of the

			 adjustments required to be taken into account by the taxpayer under section 481

			 of the Internal Revenue Code of 1986 shall be taken into account over a period

			 (not greater than 4 taxable years) beginning with such taxable year.

					

